Catherine "Kip" ALLISON, Plaintiff-Appellant,

                                                       v.

   McGHAN MEDICAL CORPORATION and Minnesota Mining & Manufacturing Company (3M),
Defendants-Appellees.

                                                 No. 99-8053.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                Aug. 18, 1999.

Appeals from the United States District Court for the Northern District of Georgia. (No. 93-CV-2051-RLV),
Robert L. Vining, Jr., Judge.

Before COX, Circuit Judge, FAY, Senior Circuit Judge, and NANGLE*, Senior District Judge.

        NANGLE, Senior District Judge:

        Catherine "Kip" Allison sought recovery in district court for injuries allegedly suffered from breast

implants manufactured by McGhan Medical Corporation and Minnesota Mining & Manufacturing Company

("3M/McGhan"). She asserted claims in negligence, fraud/misrepresentation and strict liability/failure to

warn. After holding a three day Daubert hearing, the district court ruled inadmissible Allison's proffered

expert testimony on causation. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125

L.Ed.2d 469 (1993). The district court granted summary judgment on the fraud/misrepresentation claims for

failure to plead with particularity and to establish a prima facie case, and on the strict liability claim because

Georgia's statute of repose had run. Because of Allison's inability to establish liability without the experts,

the district court granted final summary judgment to 3M/McGhan on the remaining negligence and failure

to warn claims. After careful but deferential review, we conclude that the district court's Daubert rulings

were correct. Because the court properly excluded the expert testimony, we affirm its grant of summary

judgment on the negligence claims. We additionally affirm summary judgment on Allison's other claims.

                                                 I. Background


   *
    Honorable John F. Nangle, Senior U.S. District Judge for the Eastern District of Missouri, sitting by
designation.
        In December 1979, at age 21, Kip Allison decided to get cosmetic silicone breast implants. She

discussed her decision with her parents and a cousin who had implants. She also discussed the various

associated risks of the implant surgery with her plastic surgeon, Dr. Harvey Weiss, although the parties

dispute the contents of this discussion. Dr. Weiss implanted a double lumen design,1 manufactured by

3M/McGhan. After complications from the initial surgery developed, the left implant was replaced in

December 1980 by a model also manufactured by 3M/McGhan. (Appellant's Br. at 3.)

        In 1986 Allison was diagnosed with Hashimoto's thyroiditis (diffuse infiltration of the thyroid gland

with white blood cells, resulting in diffuse goiter).2 In 1987, Allison was diagnosed with Type I diabetes

mellitus.3 She also began experiencing debilitating fatigue, joint, muscle and nerve pain. In 1992 Dr. Bruce

Bode, an endocrinologist, tested Allison for antinuclear antibodies and found that she had an extremely high

titer of 1:5120.4 Bode referred Allison to Dr. Sam Schatten, a rheumatologist, who diagnosed her with

Sjogren's syndrome5 and fibromyalgia.6 Dr. Schatten reported to Dr. Bode that he did not believe that

Allison's breast implants were a source of her medical problems. (Appellees' Br. at 10-11.) Although Allison



   1
     Double lumen implants have an inner silicone shell filled with silicone gel surrounded by an outer
silicone shell that is filled with saline at the time of surgery.
   2
    Stedman's Medical Dictionary 1812 (26th ed.1995).
   3
    Diabetes mellitus is a severe autoimmune disorder in which the body attacks the pancreas, eventually
destroying insulin producing capacity. Type I diabetes cannot be "cured," but it can be managed by
controlling blood sugar levels through diet and insulin injections. Uncontrolled diabetes can cause a host
of serious, even fatal health problems. (Bode Dep. at 9-15.)
   4
    Antinuclear antibodies (ANA) show an affinity for cell nuclei and are found in the serum of a high
proportion of patients with systemic lupus erythematosus, rheumatoid arthritis, and certain collagen
diseases, in some of their healthy relatives, and in about 1% of normal individuals. Stedman's at 100.
Normal titers are less than 1:40 and then progress geometrically, i.e., 1:80, 1:160, 1:320 ad infinitum.
   5
   Sjogren's causes dry eyes, dry mouth, with resulting temperature, fatigue, malaise, flu-like feeling and
occasional chills. (R. 10, Schatten Dep. vol. I at 33-34, II at 40-41).
   6
    "A disorder characterized by muscle pain, stiffness and easy fatigability. The cause is unknown and
an estimated three million are affected in the U.S.A." The On-line Medical Dictionary (1997-98),
.

                                                     2
does not contend that her diabetes, thyroiditis, or neuropathies were caused or exacerbated by the implants,

the parties dispute the degree of debilitation caused by Allison's diabetes, which 3M/McGhan alleges was

severe. (Appellant's Reply Br. at 20; Appellees' Br. at 9-10, 14; see also Bode Dep. at 16, 22, 39-40

(describing Allison's diabetes as chronically poorly controlled, aggravated by bulimia, and contributing to

her chronic fatigue); Schatten Dep. vol. I at 33 (describing onset of symptoms of daily temperature, fatigue,

malaise and chills at age sixteen and arising from diabetes.))

        Throughout 1992 Allison worsened, and although no one determined the cause of her ailments, she

decided to have her implants removed at Dr. Bode's recommendation. (Bode Dep. at 60.) Dr. Philip Beegle,

a plastic surgeon, performed the explantation surgery in February 1993. The pathology report stated that the

outer shell of one implant was collapsed and the other contained minimal saline. Neither implant showed a

loss of integrity of the inner lumen containing the silicone gel.7 The implants were photographed and

subsequently destroyed. After removal of the implants, Allison's non-diabetic symptoms improved. Her

ANA levels steadily declined to a level of 1:80 in October 1997. Allison reported dramatic reduction of joint

and muscle pain, and less fatigue. (Appellant's Br. at 5; Appellees' Br. at 8.) Dr. Schatten again evaluated

Allison in 1993, shortly after the implants were removed. He did not change his former opinion, but advised

Allison that she needed psychiatric help. (Id. at 11.)

        Allison filed her complaint in September 1993 in the Northern District of Georgia seeking

compensation for injuries allegedly caused by defectively manufactured breast implants. The case was

transferred to the Northern District of Alabama as part of In re Silicone Gel Breast Implants Products




   7
     Although the pathologist made this initial assessment on gross examination, Allison asserts that the
three pathologists who conducted microscopic examinations by reviewing slides of her breast tissue found
silicone in the tissue "meaning, by definition, silicone had escaped from the gel lumen." (Appellant's
Reply Br. at 14-15; see also R. 61, App. 42, Pathology Report; R. 37 Ex. A, Rule 26(a)(2) Disclosure
Defs.' Expert Darryl Carter; R. 99, Shanklin Dep. vol. I at 122, 158-59.) 3M/McGhan's own expert
pathologist, Dr. Darryl Carter, noted that on one side, "there are vacuoles with refractile non-birefringent
material consistent with silicone but there is no associated inflammation. This is consistent with gel
bleed." Id.

                                                         3
Liability Litigation, 793 F.Supp. 1098 (J.P.M.L.1992), before the Honorable Sam Pointer, Jr. for pretrial

disposition in multidistrict proceedings. The case was later remanded to the Northern District of Georgia.

        After remand, Allison stated orally to the court that she was proceeding on claims of strict liability,

negligence, misrepresentation and fraud. To establish causation in the negligence claim, Allison proposed

testimony from three physicians, Drs. Eric Gershwin, Douglas Shanklin and Sam Schatten. The district court,

in accordance with the Supreme Court's mandate for federal judges to exercise gatekeeping functions to

determine the reliability and relevance of scientific evidence, held a Daubert hearing. The court heard three

days of evidence and argument from both sides and waded through literally volumes of paper of the

documentary record on the science related to breast implants. After consideration of this evidence, the court

granted 3M/McGhan's motions to exclude the expert causation witnesses on the basis that their testimony

lacked reliability and relevance under Daubert. The court dismissed Allison's claims for local injuries and

strict liability due to Georgia's ten year statute of repose.8 The court additionally barred the claims for

fraud/misrepresentation and failure to warn. Because causation is an essential element in the negligence

claim, and Allison was unable to prove causation without the experts, the court subsequently granted final

summary judgment to 3M/McGhan on all remaining claims. Allison appeals.

                                           II. Standards of Review

         We review the district court's grants of partial summary judgment and summary judgment de novo,

reviewing all facts and reasonable inferences in the light most favorable to the nonmoving party, and applying

the same standard as the district court. Rodgers v. Singletary, 142 F.3d 1252, 1253 (11th Cir.1998); Hale

v. Tallapoosa County, 50 F.3d 1579, 1581 (11th Cir.1995). A grant of summary judgment is appropriate "if

the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law." Fed.R.Civ.P. 56(c). "If the record presents factual issues, the court must not



   8
    See discussion infra at note 17 regarding the district court's treatment of local injuries.

                                                       4
decide them; it must deny the motion and proceed to trial." Clemons v. Dougherty County, Ga., 684 F.2d

1365, 1369 (11th Cir.1982). A grant of summary judgment may be upheld on any basis supported by the

record. Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1118 (11th Cir.1993).

        The Court reviews rulings on the admissibility of expert testimony for abuse of discretion. General

Elec. Co. v. Joiner, 522 U.S. 136, 138-39, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997). This deferential standard

is not relaxed even though a ruling on the admissibility of expert evidence may be outcome-determinative.

Id., 522 U.S. at 142-43, 118 S.Ct. 512. "Cases arise where it is very much a matter of discretion with the

court whether to receive or exclude the evidence; but the appellate court will not reverse in such a case,

unless the ruling is manifestly erroneous." Id. (quoting Spring Co. v. Edgar, 99 U.S. 645, 25 L.Ed. 487

(1878)); see also N.V. Maatschappij Voor Industriele Waarden v. A.O. Smith Corp., 590 F.2d 415, 418

(1978) (pointing out that Rule 702, although broadening "the range of admissible expert testimony," does not

alter the "manifestly erroneous" standard of review). The burden of laying the proper foundation for the

admission of the expert testimony is on the party offering the expert, and admissibility must be shown by a

preponderance of the evidence. Daubert, 509 U.S. at 592 n. 10, 113 S.Ct. 2786 (citing Bourjaily v. United

States, 483 U.S. 171, 175-76, 107 S.Ct. 2775, 97 L.Ed.2d 144 (1987)).

                                                III. Analysis

A.      Strict Liability/Failure to Warn

        The district court properly granted summary judgment on the strict liability claims. The court found

that the claims were barred under Georgia's ten year statute of repose which states:

        No action shall be commenced pursuant to this subsection with respect to an injury after ten years
        from the date of the first sale for use or consumption of the personal property causing or otherwise
        bringing about the injury.

O.C.G.A. § 51-1-11(b)(2). Subsection (c) provides an exception to the above:

        The limitation of paragraph (2) of subsection (b) of this Code section regarding bringing an action
        within ten years from the date of the first sale for use or consumption of personal property shall also
        apply to the commencement of an action claiming negligence of a manufacturer as the basis of
        liability, except an action seeking to recover from a manufacturer for injuries or damages arising out


                                                      5
        of the negligence of such manufacturer in manufacturing products which cause a disease or birth
        defect, or arising out of conduct which manifests a willful, reckless, or wanton disregard for life or
        property. Nothing contained in this subsection shall relieve a manufacturer from the duty to warn
        of a danger arising from use of a product once that danger becomes known to the manufacturer.

         The district court found that the above language provides an exception to the statute of repose for

negligence actions claiming failure to warn and disease causation, but does not create an exception for these

theories under strict liability claims. Allison argues that her claim in strict liability/failure to warn should be

allowed to stand because Georgia's Supreme Court found that "failure to warn causes of action [are] outside

the ambit of the statue of repose...." Chrysler Corp. v. Batten, 264 Ga. 723, 450 S.E.2d 208, 213 (1994).

Allison acknowledges, however, that the claim at issue in Batten was negligence rather than strict liability,

but argues that "there is no good reason to believe the Court intended to differentiate between the two types

of claims." (Appellant's Br. at 56.)

        Allison's argument is unpersuasive because the Batten court had no reason to differentiate between

negligence and strict liability actions when the action before it was only in negligence. Allison has failed to

cite any Georgia cases in which a claim for strict liability/failure to warn was excepted from the statute of

repose. Furthermore, Allison ignores the clear, unambiguous language of the statute which exempts only

negligence actions. While Allison may argue that it would have been logical for the legislature to have

extended the exception to strict liability actions as well as negligence, it did not do so, and rewriting the

statute is outside the purview of this or the district court. Accordingly, the district court correctly granted

summary judgment barring Allison's strict liability claims.

B.      Fraud/Misrepresentation Claims

         The district court also correctly granted 3M/McGhan's motion for summary judgment on the

fraud/misrepresentation claims. To maintain a cause of action for deceit or misrepresentation in Georgia, the

injured plaintiff must show that defendant made a wilful or reckless misrepresentation of a material fact to

induce another to act and upon which the other acts. O.C.G.A. § 51-6-2(a)-(b). Where the misrepresentation

is wilfully made, privity is not necessary to give rise to the cause of action. O.C.G.A. § 51-6-2; Robert &


                                                        6
Co. Assoc. v. Rhodes-Haverty Partnership, 250 Ga. 680, 300 S.E.2d 503, 504 (1983); see also, Florida Rock

& Tank Lines, Inc. v. Moore, 258 Ga. 106, 365 S.E.2d 836, 837 (1988) (delineating circumstances allowing

fraud claims when third parties have detrimentally relied). The district court found that Allison had failed

to prove two essential elements, reliance and false representation.

        Allison alleges that 3M/McGhan knew that its product lacked sufficient safety and efficacy data and

that it, as well as the industry as a whole, knew that the 3M/McGhan double lumen implant had serious gel

migrating problems. Additionally, she alleges that 3M/McGhan engaged in attempts to conceal negative facts

about its products from the plastic surgery community, while at the same time stating in the package inserts

that breast implants are "safe." (Appellant's Br. at 52-54.) Allison states that she was not informed of risks

such as gel bleed, gel migration, inflammatory response, and systemic disease, and that she would not have

consented to the surgery had she been informed of these risks. (Id. at 54-55.)

         The district court found, and we agree, that Allison's allegations fail because she is unable to show

any reliance on the alleged misrepresentations of 3M/McGhan. Allison conceded that she never had any

contact with 3M/McGhan, but that she detrimentally relied on the assurances of her implanting surgeon,

Weiss, who was in turn misled by 3M. The record does not support this allegation. Weiss gave undisputed

testimony that he did not rely on information from implant manufacturers and their sales representatives. He

stated that he maintained proficiency in breast implant surgery by consulting medical journals, attending

medical conferences, and by conferring with other "well-qualified" colleagues. (Weiss Dep. at 7-8, 12-13.)

Thus, Allison cannot sustain a cause of action under a theory of third party reliance as outlined in Florida

Rock, 365 S.E.2d at 837, because she cannot show that 3M/McGhan fraudulently induced Weiss to act in

some manner on which she relied.

        Additionally, Allison cannot show direct detrimental reliance because she stated she never saw or

read a package insert before her surgery. (Allison Dep. at 208-09.) The package insert itself does not

describe the implants as "safe," but states that "[a]ugmentation mammoplasty is considered ... to be one of



                                                      7
the most satisfying procedures ...," before describing the various risks, including capsular contracture and

leakage. (Appellees' Br. at 67 (citing R. 61, App. 44.)) Because Allison was unable to show any direct or

indirect detrimental reliance on representations by 3M/McGhan, her fraud/misrepresentation claims must fail,

as the district court correctly found.

         The district court dismissed the fraud count because Allison failed to plead with particularity as

required by Federal Rule of Civil Procedure 9(b). The Eleventh Circuit has held that "[w]here a more

carefully drafted complaint might state a claim, a plaintiff must be given at least one chance to amend the

complaint before the district court dismisses the action with prejudice." Bank v. Pitt, 928 F.2d 1108, 1112

(11th Cir.1991). Allison, upon remand to the district court, relied on the pleading in the "Amended Master

Complaint" in the multidistrict proceedings which stated, "Defendants made misrepresentations to plaintiff

that induced her to act to her detriment and are liable to her for their fraud." 3M/McGhan and other

defendants filed a "Master Answer" that raised the insufficient particularity of the fraud allegations as an

affirmative defense. The transferee court, noting the shortcomings of the truncated fraud pleading, stated that

"an amended ... complaint ... may be required before a case is scheduled for trial," but directed that

"amendments prior to that time should generally be avoided." (Appellant's Br. at 50 (citing R. 61, App. 37.))

At no time did Allison amend her complaint. She now complains that the district court's summary judgment

is an abuse of discretion because she merely followed the transferee court's instructions, that 3M/McGhan

never sought a more definite statement, and that she should be given a renewed opportunity to plead under

the doctrine of Bank.

        The transferee court's order stated that an amended complaint may be required before a case is

scheduled for trial. Certainly, when an opposing party has filed for summary judgment based on a failure to

plead with particularity three weeks before the scheduled trial date, the time is ripe. Despite the instructions

of the transferee court, litigants cannot cast on the district court the burden of prodding them into filing

appropriate pleadings. 3M/McGhan clearly raised indefiniteness as an issue in its affirmative defense in its



                                                       8
Master Answer adopted by the court. (Id. at n. 17.) Thus, Allison's claim that 3M/McGhan never sought a

more definite statement is contrary to the record.

        Finally, Bank allows the plaintiff to make a more definite statement "[w]here a more carefully drafted

complaint might state a claim...." 928 F.2d at 1112. Because Allison's bare bones fraud allegation requires

the same proof of detrimental reliance as the misrepresentation claim, which she was unable to substantiate,

the fraud claim must fail as well, regardless of any added particularity. Consequently, we find that the district

court correctly granted summary judgment denying the fraud/misrepresentation claims.

C.      Daubert Motions

        The Court next examines the exclusion of Allison's expert witnesses. Allison submitted proposed

testimony by three experts to prove causation. Dr. Eric Gershwin is a board certified immunologist, Dr.

Douglas Shanklin is a board certified pathologist and Dr. Sam Schatten was Allison's treating board certified

rheumatologist. Federal Rule 104(a) provides:

        Preliminary questions concerning the qualification of a person to be a witness, the existence of a
        privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions
        of subdivision (b). In making its determination it is not bound by the rules of evidence except those
        with respect to privileges.

Under Rule 104(a) the parties submitted hundreds of scientific studies and journal articles for the district court

to examine. In addition, accompanying affidavits and depositions were submitted and were before the court

during the three day Daubert hearing. We note at the outset, despite 3M/McGhan's bandying about of terms

such as "junk science" and "science for hire," that the district court was careful to note the impeccable

qualifications of the experts it was reviewing and that the court had before it sufficient record to adequately

assess the Daubert issues. See City of Tuscaloosa v. Harcros Chem., Inc., 158 F.3d 548, 565 & n. 21 (11th

Cir.1998) (finding an abuse of discretion when the court fails to conduct a suitable inquiry into the relevant

factors to determine whether expert testimony should be admitted), reh'g denied, 172 F.3d 884 (11th

Cir.1999).

1.      The Daubert Standard


                                                        9
         The district court properly set out the standard enunciated in Daubert and its progeny, noting its

interaction with other pertinent rules of evidence. Summarizing the applicable rules of admissibility of

scientific evidence, this Court in City of Tuscaloosa, 158 F.3d at 562, stated that scientific expert testimony

is admissible when

        (1) the expert is qualified to testify competently regarding the matters he intends to address; (2) the
        methodology by which the expert reaches his conclusion is sufficiently reliable as determined by the
        sort of inquiry mandated in Daubert; and (3) the testimony assists the trier of fact, through the
        application of scientific, technical, or specialized expertise, to understand the evidence or to
        determine a fact in issue.

The Daubert analysis does not operate in a vacuum. Any proffer of scientific evidence is also subject to other

rules of evidence. 3M/McGhan therefore challenged Allison's expert testimony on the basis of Rules 401,

402, 403, 702 and 703.

                                         a. Rules 401, 402 and 403

        Federal Rules 401 and 402 deal with the admissibility of relevant evidence. Rule 402 allows the

admission of all relevant evidence "except as otherwise provided by the Constitution of the United States,

by Act of Congress, by these rules, or by other rules prescribed by the Supreme Court pursuant to statutory

authority. Evidence which is not relevant is not admissible." Rule 401 defines "relevant evidence" as that

which has "any tendency to make the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the evidence."

        3M/McGhan challenged the expert evidence on the basis of Rule 403 as well. While the district court

only mentions this rule as one of the bases that 3M/McGhan offers for exclusion, it apparently indirectly

entered the court's consideration. Rule 403 states, "Although relevant, evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of

cumulative evidence." The Supreme Court recognized in Daubert the intricate role of Rule 403 in an expert

testimony admissibility analysis when it noted that expert testimony could be "both powerful and quite



                                                      10
misleading because of the difficulty in evaluating it." 509 U.S. at 595, 113 S.Ct. 2786 (quoting Weinstein,

Rule 702 of the Federal Rules of Evidence is Sound; It Should Not Be Amended, 138 F.R.D 631 (1991)); see

also Hall v. Baxter Healthcare Corp., 947 F.Supp. 1387, 1407 n. 43 (D.Or.1996) (finding a Rule 403 analysis

applicable but unnecessary in making its decision to exclude testimony).

         Thus, while Rules 401 and 402 reflect the general policy of the Federal Rules for liberal admission

of evidence, Rule 403, working in conjunction with Rules 702 and 703, militates against this general policy

by giving courts discretion to preclude expert testimony unless it passes more stringent standards of reliability

and relevance. These stricter standards are necessary because of the potential impact on the jury of expert

testimony. While the district court did not expressly exclude any testimony on the basis of Rule 403, we note

that its consideration would only serve to buttress the court's ultimate exclusion of the proffered experts.

                   b. Rule 702 and Daubert 's Requirements of Reliability and Relevance

        Federal Rule of Evidence 702 states, "If scientific, technical, or other specialized knowledge will

assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an

expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion

or otherwise." The Supreme Court imposed a special gatekeeping role on the trial judge in Daubert, 509 U.S.

at 597, 113 S.Ct. 2786, to ensure that scientific evidence is both reliable and relevant before being admitted

as evidence. The Supreme Court later acknowledged the difficulty of this role when it stated, "Neither the

difficulty of the task nor any comparative lack of expertise can excuse the judge from exercising the

'gatekeeper' duties that the Federal Rules impose...." Joiner, 522 U.S. at 148, 118 S.Ct. 512 (Breyer, J.,

concurring) (noting also that judges are not trained scientists). The Court opined that scientific knowledge

is far afield from the normal expertise of judges and that they should proceed with caution lest they exceed

their grasp. Daubert, 509 U.S. at 599, 113 S.Ct. 2786 (Rehnquist, J., and Stevens, J., concurring in part and

dissenting in part).




                                                       11
        While meticulous Daubert inquiries may bring judges under criticism for donning white coats and

making determinations that are outside their field of expertise, the Supreme Court has obviously deemed this

less objectionable than dumping a barrage of questionable scientific evidence on a jury, who would likely be

even less equipped than the judge to make reliability and relevance determinations and more likely than the

judge to be awestruck by the expert's mystique. Also, a judge may enlist outside experts to assist in this

sometimes very difficult decision. Using independent court-appointed experts may serve to quell the

pseudo-scientist criticism.

        Some judges, noting the general complexity of some expert evidence and in the penultimate exercise

of caution and conscience, have exercised their inherent authority to use outside experts and have engaged

in elaborate Daubert inquiries in an effort to sort out conflicting scientific opinions in a comprehensive search

for reliability and relevance. Judge Sam C. Pointer, the multidistrict transferee judge for federal breast

implant cases, commissioned the National Science Panel ("NSP") under Rule 706 to consider the scientific

evidence on whether silicone breast implants cause systemic disease. The NSP is considered a prototype

investigative panel allowing the court to escape the heated rhetoric of the courtroom and obtain a more

dispassioned analytical look at the scientific evidence with the assistance of neutral scientific experts.9 United

States District Judge Robert E. Jones in Hall v. Baxter Healthcare Corp., 947 F.Supp. 1387 (D.Or.1996),

conducted an extensive Daubert hearing by using court-appointed technical advisors under Rule 10410 to help



   9
    The NSP in its initial report of December 1998 found no definitive scientific link between silicone
breast implants and disease: "The most likely conclusion from these several analyses is that there is no
meaningful or consistent association between breast implants or silicone gel-filled implants and any of the
conditions studied." Betty A. Diamond et al., Silicone Breast Implants in Relation to Connective Tissue
Diseases and Immunologic Dysfunction III-24 (1998) (R. 90, Ex. A). Depositions of the NSP members
are ongoing. Courts with remanded cases were not required to await the final outcome of the panel
findings, but could proceed to trial after conducting their own Daubert hearings as the district court did in
this case. MDL-926 Order No. 31 at 6.
   10
    Experts may be appointed under either FRE 104 or 706. FRE 706 requires the experts to act as
additional witnesses, and they are subject to depositions and testifying at trial. Judge Jones appointed the
experts under Rule 104 to keep them independent of ongoing proceedings. Hall, 947 F.Supp. at 1392 n.
8.

                                                       12
evaluate the "reliability and relevance" of the scientific evidence in seventy cases brought against implant

makers.11 Because of the painstaking analyses which district courts undertake in making these admissibility

determinations, their efforts are well deserving of the deference that the Supreme Court has accorded through

the abuse of discretion standard enunciated in Joiner. While some courts on occasion use evidentiary findings

of other courts as precedent when reviewing essentially the same factual issues in their Daubert decisions,

the district court here did not use other breast implant causation precedents in making its decision. See

Daubert v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1322 n. 19 (9th Cir.1995) (noting on remand

findings of other circuits denying admissibility of expert testimony on the issue of Bendectin causation of

limb reduction). Nor do we depend on the conclusions of other courts regarding causation of systemic disease

in breast implant recipients as precedent for affirming the decision of the district court. We merely note in

passing that other courts, after thoroughly sifting through the scientific data, have come to the same decision,

and indeed have even excluded some of the same experts as the district court did here in the execution of its

gatekeeping role (an indication that the district court was not operating on the outer fringe of its discretion).

           The gatekeeper role, however, is not intended to supplant the adversary system or the role of the jury:

"[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but admissible evidence." Daubert, 509

U.S. at 596, 113 S.Ct. 2786. The judge's role is to keep unreliable and irrelevant information from the jury

because of its inability to assist in factual determinations, its potential to create confusion, and its lack of

probative value.

(1)        The Reliability Prong



      11
     Judge Jones' ninety page opinion (including appendices) is remarkable in its depth of inquiry and
clear exposition of the issues. It is worth reflective study by serious Daubert students. The scientists,
selected from several scientific specialties, recommended that the testimony of the plaintiffs' experts be
excluded from trial because the claim lacked scientific validity. Judge Jones, aligning himself with the
opinions of his scientific advisors, agreed. While not required, he deferred the effective date of his
decision pending the report of the NSP. The cases were subsequently settled before his opinion was
officially adopted.

                                                        13
         The Daubert Court listed four noninclusive factors courts should consider in determining reliability

under Rule 702:(1) whether the theory or technique can be tested; (2) whether it has been subjected to peer

review; (3) whether the technique has a high known or potential rate of error; and (4) whether the theory has

attained general acceptance within the scientific community. Id., 509 U.S. at 593-94, 113 S.Ct. 2786.

Daubert 's flexible four-pronged analysis supplanted the longstanding "austere" Frye standard which allowed

the admission of expert testimony when it was generally accepted in the relevant scientific community. Frye

v. United States, 293 F. 1013, 1013 (D.C.Cir.1923). While Allison argues that the thrust of the Rules and of

the Eleventh Circuit has been for liberal admissibility of evidence, she fails to appreciate the tempering

qualities of Rules 403, 702 and 703 under Daubert and the fact that this Circuit has been twice overruled on

Daubert decisions in precedent setting Supreme Court decisions in Joiner and Kumho Tire, both of which

imposed stricter admissibility standards than the Eleventh Circuit had deemed appropriate. Joiner, 522 U.S.

136, 118 S.Ct. 512, 139 L.Ed.2d 508; Kumho Tire Co. v. Carmichael, --- U.S. ----, 119 S.Ct. 1167, 143

L.Ed.2d 238 (1999).

         The district court, citing Daubert, properly recognized that the above four factors are not exhaustive

and stated that its primary focus would "be solely on principles and methodology, not on the conclusions that

they generate." Daubert, 509 U.S. at 595, 113 S.Ct. 2786. Thus, the proponent of the testimony does not

have the burden of proving that it is scientifically correct, but that by a preponderance of the evidence, it is

reliable. In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 744 (3rd Cir.1994). The Daubert court itself

recognized that the factors it listed were a mere starting point for a court's analysis. Some other factors which

this and other courts have considered in the Daubert analysis are reliance on anecdotal evidence (as in case

reports), temporal proximity, and improper extrapolation (as in animal studies). Willert v. Ortho Pharm.

Corp., 995 F.Supp. 979, 981-82 (D.Minn.1998); National Bank of Commerce v. Dow Chem. Co., 965

F.Supp. 1490, 1504-05 (E.D.Ark.1996).

(2)     The Relevance Prong



                                                       14
         Under the second prong of Daubert, the relevance requirement, the court must "ensure that the

proposed expert testimony is 'relevant to the task at hand,' ... i.e., that it logically advances a material aspect

of the proposing party's case." Daubert, 43 F.3d at 1315 (on remand). Thus, the evidence must have a valid

scientific connection to the disputed facts in the case. Daubert, 509 U.S. at 591, 113 S.Ct. 2786 (holding

"scientific validity for one purpose is not necessarily scientific validity for other, unrelated purposes.... Rule

702's 'helpfulness' standard requires a valid scientific connection to the pertinent inquiry as a precondition

to admissibility"). This connection has been appropriately denominated as "fit." Id.

                                                   c. Rule 703

         Finally, 3M/McGhan challenges Allison's expert testimony on the basis of Rule 703 which states:

        The facts or data in the particular case upon which an expert bases an opinion or inference may be
        those perceived by or made known to the expert at or before the hearing. If of a type reasonably
        relied upon by experts in the particular field in forming opinions or inferences upon the subject, the
        facts or data need not be admissible in evidence.

The Daubert Court pointed out that Rule 703 applies solely to expert opinions based on otherwise

inadmissible hearsay. Id., 509 U.S. at 595, 113 S.Ct. 2786. The Eleventh Circuit has alluded to another

distinction to which some courts adhere, that Rule 702 governs only the scientist's "major premise" (the

"principle, procedure, or explanatory theory derived by the inductive, scientific technique"), while Rule 703

addresses "the sources the expert may consult in collecting the case-specific information to serve as the minor

premise." Davis v. Southern Bell Tel. & Tel. Co., (S.D.Fla. Feb. 1, 1994) (citing Edward J. Imwinkelreid, The

"Bases" of Expert Testimony: The Syllogistic Structure of Scientific Testimony, 67 N.C.L.Rev. 1 (1988)).

Both rules are implicated in 3M/McGhan' motions.

        The district court properly outlined the above standard in its opinion, and indeed, Allison does not

dispute the court's delineation of the standard. Rather, Allison takes issue with the district court's application

of the standard to her proffered experts. The Court will therefore next examine whether the district court

abused its discretion in applying this standard to Allison's three causation experts.

2.      The testimony of Dr. Eric Gershwin


                                                        15
         Dr. Gershwin proposed to testify that "silicone is capable of causing systemic harm in exposed

women." (R. 62, Ex. 4, Gershwin Decl. at 3.) More specifically, "(a) silicone is not inert; (b) silicone can

induce inflammation; (c) silicone can induce granulomas; (d) silicone migrates; (e) silicone implants can

induce autoantibody production; (f) silicone is an adjuvant; (g) silicone can emulsify; and (h) agents which

induce chronic inflammation and granulomas are associated with systemic complaints and disease." (Id. at

6.) Gershwin's ultimate conclusion was that in his opinion, "to a reasonable degree of medical certainty, ...

silicone breast implants cause or exacerbate systemic conditions in some women." (Id. at 22-23.) Gershwin

stated the bases of his opinion were his own research, clinical experience, peer reviewed literature on silicone

as an adjuvant, the Marilyn Lightfoote study, studies examining silicone oil treatment of detached retinas,

silicone related antibody studies, studies showing biomarkers in women with implants, case reports, and

epidemiological (human statistical) studies.

        The district court found that Gershwin's opinion was unreliable under Daubert because of improper

scientific methodology, stating that Gershwin's theories had not been tested, were not subject to peer review

and were not generally accepted by the scientific community. While we disagree with some of the district

court's statements regarding peer review, we find it did not abuse its discretion in ruling Dr. Gershwins's

testimony inadmissible.

         The district court found that the five animal studies Gershwin relied on in addition to the Lightfoote

study were inadequate to support the theory that silicone is an adjuvant. The court noted in passing that the

Lightfoote unpublished study was not subjected to peer review. Allison establishes that Lightfoote's oral

presentation was subject to the review of her peers. This fact, however, is no more helpful than peer review

in other forums. As Allison and the Supreme Court point out, "Publication (which is but one element of peer

review) is not a sine qua non of admissibility; it does not necessarily correlate with reliability." Daubert,

509 U.S. at 593, 113 S.Ct. 2786. Peer review is significant under Daubert because "scrutiny of the scientific

community is a component of 'good science,' in part because it increases the likelihood that substantive flaws



                                                      16
in methodology will be detected." Id. But if peer review alone was dispositive, then the Frye standard of

general acceptability in the scientific community would have remained adequate. Consequently, a finding

that Lightfoote's animal study was peer reviewed does not mean it constituted an adequate basis for

Gershwin's opinion that silicone breast implants cause systemic disease.

        The court found Gershwin failed to explain the correlation of the results of Lightfoote's rat studies

in which the rats were directly injected with silicone to symptoms in a human patient where the inner lumen

of the implants had remained intact. Similarly, the court found that Gershwin failed to convincingly

extrapolate data from the human retinal studies to cases involving unruptured implants. The court specifically

noted extrapolation or "leap" problems with Gershwin's collagen antibody studies having a causal connection

to systemic disease.

        Daubert decisions in other courts warn against leaping from an accepted scientific premise to an

unsupported one. Moore v. Ashland Chem. Inc., 151 F.3d 269, 278-79 (5th Cir.1998) (citing Wheat v. Pfizer,

Inc., 31 F.3d 340, 343 (5th Cir.1994) (finding that physician could not show reactive airways dysfunction

syndrome ("RADS") was caused in a patient when his exposure level to toluene was unknown)), cert. denied,

--- U.S. ----, 119 S.Ct. 1454, 143 L.Ed.2d 541 (1999); Braun v. Lorillard, Inc., 84 F.3d 230, 235 (7th

Cir.1996) (finding use of asbestos detection test for buildings improper for detection in human tissue);

Daubert, 43 F.3d at 1319-20 (rejecting experts' opinions who relied on animal studies, chemical structure

analyses, and epidemiological data when experts failed to clearly demonstrate scientific methodology);

Conde v. Velsicol Chem. Corp., 24 F.3d 809, 814 (6th Cir.1994) (finding animal studies inadequate for

showing causation of disease in humans with chlordane exposure); Cavallo v. Star Enter., 892 F.Supp. 756,

769 (E.D.Va.1995) (finding methodology of studies on toxic effects of chemicals sound but misapplied to

the case at hand), rev'd in part on other grounds, 100 F.3d 1150 (4th Cir.1996).




                                                     17
        Allison complains that Dr. Gershwin did indeed explain the linkage between the rat studies and Ms.

Allison's disease. (Appellant's Br. at 40-43.) While the district court noted the explanation, it was within its

discretion to simply find it inadequate. Allison reasons that the adjuvancy papers

        were not published in the animal toxicology literature and were certainly not intended to provide
        information on how to treat arthritic rats; they were published in peer reviewed scientific journals
        intended to be read by clinicians and others treating real people[;] thus their relevance is established
        by the very books and journals in which they appeared.

(Id. at 43.) We are fully confident that the district court understood that these studies were not undertaken

to treat silicone exposed rats. Publication in a peer reviewed medical journal for humans, however, does not

alone establish the necessary link required under Daubert. Cf. In re Paoli, 35 F.3d at 743 (explaining

requirement for proper extrapolation from animal studies to show relevance). Furthermore, Allison does not

explain why the results of these animal studies should trump more than twenty controlled epidemiological

studies of breast implants in humans which have found no valid increased risk of autoimmune disease. See

Conde, 24 F.3d at 814 (finding fault with expert who neither testified to the collective view of his scientific

discipline nor explained the grounds for his differences, citing Turpin v. Merrell Dow Pharm., Inc., 959 F.2d

1349, 1360 (6th Cir.1992)).

        Allison complains that the district court improperly rejected the retinal studies on the basis that no

linkage was found with Allison's unruptured implants. Allison states that there was without dispute, silicone

in Ms. Allison's breast tissue. Even assuming gel bleed, a finding that silicone oil emulsifies in the eye

indicates that silicone gel similarly emulsifies in breast tissue and causes systemic disease is still quite a leap.

As the Supreme Court pointed out in Joiner, 522 U.S. at 146-47, 118 S.Ct. 512, "[I]t was within the District

Court's discretion to conclude that the studies upon which the experts relied were not sufficient, whether

individually or in combination, to support their conclusions" [of causation]. As in Joiner, the district court,

after conducting a thorough review of the medical evidence, did not abuse its discretion by finding that Dr.

Gershwin failed to adequately establish the link between the animal, retinal, and anti-collagen studies and

Allison's complaints of disease.


                                                        18
        The district court next took a detailed look at the four epidemiological studies Gershwin offered to

support his opinion but, in each case, the court found reasons why these studies did not supply an adequate

foundation for Gershwin's causation opinion. Briefly, it found the Kayler12 study unreliable because it was

a re-analysis of other studies that had found no statistical correlation between silicone implants and disease.

It found the Friis13 study irrelevant because it specifically scrutinized muscular rheumatism, not systemic

disease. Similarly, the Giltay14 study found correlations between implants and increased risk of joint pain,

a complaint which Allison did not have. While the study did support Allison's claim for burning eyes, the

court noted that the women participating in the study were aware of the hypothesis, a factor which could have

created bias, skewing the results and ultimately making its conclusions suspect. The court found that the

Hennekens15 study, which had the most significant statistical correlation of silicone and increased ANA, had

a relative risk of only 1:24, a finding so significantly close to 1.0 that the court thought the study was not

worth serious consideration for proving causation.16




   12
    L.K. Kayler et al., Breast Implants Increase the Risk of Arthralgias: An Epidemiological Meta-
Analysis, 43 J. Investigative Med. 129 (1995).
   13
    S. Friis et al., Connective Tissue Disease and Other Rheumatic Conditions Following Breast
Implants in Denmark, 39 Annals Plastic Surgery 1 (1997).
   14
    Eric J. Giltay et al., Silicone Breast Prostheses and Rheumatic Symptoms: A Retrospective Follow-
Up Study, 53 Annals Rheumatic Diseases 194 (1994).
   15
   Charles H. Hennekens et al., Self-Reported Breast Implants and Connective-Tissue Diseases in
Female Health Professionals: A Retrospective Cohort Study, 275 JAMA 616 (1996).
   16
     The threshold for concluding that an agent more likely than not caused a disease is 2.0. A relative
risk of 1.0 means that the agent has no causative effect on incidence. A relative risk of 2.0 thus implies a
50% likelihood that the agent caused the disease. Risks greater than 2.0 permit an inference that the
plaintiff's disease was more likely than not caused by the agent. Federal Judicial Center, Reference
Manual on Scientific Evidence 168-69 (1994). Allison points out that the relative correlation of cigarette
smoking to heart disease is only 1.5, and yet "[n]o one would seriously quarrel that smoking can cause
heart disease." (Pl.'s Reply Br. at 5 n. 6.) We note, however, that this risk is more that twice that found in
the Hennekens study, and we do not think the district court abused its discretion in finding a 1.24 risk
minimal in terms of causation. Moreover, showing association is far removed from proving causation.

                                                       19
        The court found that Gershwin's proposed four studies were in direct contrast to over twenty other

epidemiological studies which found no statistical correlation between silicone breast implants and systemic

disease, strong evidence that a consensus exists in the general scientific community that no correlation exists.

Allison complains that the district court erred by looking at conclusions rather than methodology and

principles as Daubert directed. While weighing the relative findings of the studies may seem to be a

resurrection of the Frye standard (general acceptance in the scientific community), courts have noted that

Daubert 's suggested criteria to examine whether the theory has attained general acceptance within the

scientific community, Daubert, 509 U.S. at 593-94, 113 S.Ct. 2786, does just that. Joiner made it clear that

although principles and methodology were the focus, the court was not precluded from looking at

conclusions:

        [C]onclusions and methodology are not entirely distinct from one another. Trained experts
        commonly extrapolate from existing data. But nothing in either Daubert or the Federal Rules of
        Evidence requires a district court to admit opinion evidence which is connected to existing data only
        by the ipse dixit of the expert. A court may conclude that there is simply too great an analytical gap
        between the data and the opinion proffered.

Joiner, 522 U.S. at 146, 118 S.Ct. 512; see also Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th

Cir.1996) (noting that a court may properly scrutinize anomalous conclusions and reject expert opinion if the

expert fails to identify and defend the reasons why his scientific methodologies yielded novel results). We

find that the district court did not abuse its discretion by considering that the proffered conclusions in studies

with questionable methodologies were out of sync with the conclusions in the overwhelming majority of the

epidemiological studies presented to the court. We additionally note that the district court lists Allison's four

problematic epidemiological studies as only one of many factors for ultimately rejecting Gershwin's

testimony.

        Allison states that because these studies were published in peer reviewed journals, then ipso facto

their methodology has been determined sound. But as mentioned supra regarding the Lightfoote study, while

peer review increases the likelihood that substantive flaws in methodology will be detected, scrutiny by one's



                                                       20
peers does not insure admissibility. Again, it is well established that "[p]ublication ... is not a sine qua non

of admissibility." Daubert, 509 U.S. at 593, 113 S.Ct. 2786.

        Allison complains that the district court failed to consider Gershwin's testimony that silicone can

induce chronic inflammation, and chronic inflammation is associated with systemic disease. Allison states

that Dr. Gershwin's opinion in this area is basic textbook medicine, is unassailable and was excluded sub

silentio by the district court. While the district court did not specifically single out Gershwin's chronic

inflammation theory for comment, we do not conclude that it failed to consider the testimony. The court's

global conclusions regarding Dr. Gershwin's opinions, that they were untested and that extrapolations from

animal studies were inadequate, is reasonable in light of Dr. Shanklin's testimony that "pathologists generally,

as well as myself, are still learning the full implications of [chronic inflammatory problems]" and that no one

to his knowledge had made the "connection" in the peer reviewed literature between silicone induced chronic

inflammation and systemic disease. (Shanklin Dep. vol. I at 68-71.)

        Allison also states that the district court should not have found Gershwin's reliance on case studies

improper methodology. While we acknowledge the importance of anecdotal studies for raising questions and

comparing clinicians' findings, in the face of controlled, population-based epidemiological studies which find

otherwise, these case studies pale in comparison. See Hall, 947 F.Supp. at 1411 (finding that "case reports

and case studies are universally regarded as an insufficient scientific basis for a conclusion regarding

causation because case reports lack controls"; hence, they do not supply scientific knowledge upon which

an opinion can be based under Daubert );           Casey v. Ohio Med. Prods., 877 F.Supp. 1380, 1385

(N.D.Cal.1995) (finding case reports do not provide reliable scientific evidence of causation). The district

court did not abuse its discretion by discounting Dr. Gershwin's reliance on case reports in the face of the

overwhelming contrary epidemiological evidence presented.

         While the court stated that Gershwin's studies had not been subjected to peer review, this factor has

bare mention in the court's analysis of Gershwin's testimony. We find, in contrast to the district court, that



                                                      21
many of Dr. Gershwin's theories had been subjected to peer review. Dr. Gershwin is a prolific scientific

author and has published numerous articles in peer reviewed journals, and he himself is a peer reviewer. (R.

33, Pl.'s Submission of Expert Reports, Ex. 2.) However, the parties dispute to what extent his premise that

breast implants cause systemic disease has been subjected to the relevant scientific community for review.

(See Pl.'s Reply Br. at 20; Defs.' Br. at 49-51.) "Under the regime of Daubert ... a district judge asked to

admit scientific evidence must determine whether the evidence is genuinely scientific, as distinct from being

unscientific speculation offered by a genuine scientist." Rosen v. Ciba-Geigy Corp., 78 F.3d 316, 318 (7th

Cir.1996). While we do not question the scientific expertise of Dr. Gershwin, we find the district court

correctly excluded his testimony on the individual and collective bases noted above. Even assuming that Dr.

Gershwin's work had been subjected to the most rigorous scrutiny by the scientific community, this factor

would not nullify the court's findings of unreliable foundation, inadequate extrapolation, the lack of human

models and "fit." See Daubert, 509 U.S. at 591, 113 S.Ct. 2786 (" 'Fit' is not always obvious, and scientific

validity for one purpose is not necessarily scientific validity for other, unrelated purposes."). Consequently,

we find that the district court did not abuse its discretion in excluding Dr. Gershwin's testimony.

3.        Testimony of Dr. Douglas Shanklin

           Dr. Shanklin, a pathologist, proposed testimony regarding his conclusions after microscopic

examination of Allison's tissue slides. (Pl.'s Resp. Defs.' Mot. Exclude Ev. at 197.) Dr. Shanklin would have

testified that (1) a positive result to a "silicone sensitivity test" ("SST") is evidence that silicone causes

disease; (2) chronic inflammation around a breast implant and granulomas found in breast capsule tissue

trigger autoimmune process; (3) crystalline silica can be identified in breast tissue by a light microscope;

and (4) crystalline silica in breast capsule tissue leads to autoimmune disease. The district court excluded Dr.

Shanklin's opinions stating they were based on unreliable methodologies.17

     17
     While the Court might have entertained partial allowance of Shanklin's testimony as causation
evidence of local injury, claims of local injury have been abandoned on this appeal. The parties dispute
the actual ruling of the district court on whether chronic inflammation as a local injury was barred by the
statute of limitations. Appellee's Br. at 4; Appellant's Reply Br. at 24. The Court need not address the

                                                      22
         Allison complains that the district court rejected Shanklin's entire testimony on the basis of its

rejection of his "silicone sensitivity test," which Shanklin did not intend to testify about because Allison had

never had the test. Nevertheless, Allison defended the merits of the SST during the Daubert hearing (Daubert

Hearing Proceedings Tr. vol. V at 13-20), even though she denied its applicability in her response to the

Daubert motions. Because the SST was put in issue, the district court did not abuse its discretion by

considering its reliability when evaluating Dr. Shanklin's proffered testimony.18 But even if this test had not

been a point of contention between the parties, we do not think it an abuse of discretion for the court to

consider the general merits of an experts' work in the field in which he will be offering testimony, even if he

will not be speaking specifically to each point the court scrutinizes. The district court pointed out that Dr.

Shanklin's silicone sensitivity test was flawed because it used crystalline silica rather than silicone and that

he had failed to produce any studies supporting his theory that silicone in the body breaks down to silica and

then acts as an antigen. His silicone conversion hypothesis does not have support in the scientific literature.




lower court's ruling, however, because the matter is first mentioned in passing by Allison in her reply
brief. Issues that are not clearly outlined in an appellant's initial brief are deemed abandoned. Federal
Sav. & Loan Ins. Corp. v. Haralson, 813 F.2d 370, 373-74 n. 3 (11th Cir.1987); 9 Jeremy C. Moore et
al., Moore's Federal Practice ¶ 228.01 (2d ed.1985).

                 Allison's entire argument is that chronic inflammation is a cause of systemic disease.
        Oblique references to local injury in the initial brief are clearly inadequate to preserve the issue.
        See In re Trans World Airlines, Inc., 145 F.3d 124, 132-33 (3rd Cir.1998) (finding broad and
        slight references inadequate to meet the substantive function of Fed. R.App. P. 28 requiring
        issues to be squarely addressed). Furthermore, this Court typically takes a dim view of second
        guessing the strategies of litigants, refusing to grant "relief they did not request, pursuant to legal
        theories they did not outline, based on facts they did not relate." Adler v. Duval County Sch. Bd.,
        112 F.3d 1475, 1481 n. 12 (11th Cir.1997), reh'g en banc denied, 120 F.3d 276 (11th Cir.1997).
   18
     Dr. Shanklin developed the test himself in conjunction with another physician. A positive SST is
purportedly evidence of an immune response to silicone. The test's reliability has been called into serious
question by other scientists. See V. Leroy Young, Testing the Test: An Analysis of the Reliability of the
Silicone Sensitivity Test (SILS) in Detecting Immune-Mediated Responses to Silicone Breast Implants, 97
Plastic & Reconstructive Surgery 681 (1996) (discussing the general merits of the test; the test provided
invalid results in six out of six individuals, indicating that it could not distinguish between persons with
silicone breast implants and persons who never had silicone breast implants).

                                                      23
        Other evidence in the record which supports the district court's wholesale exclusion of Dr. Shanklin's

testimony is that certain aspects of Allison's purported condition had not been documented through available

medical tests. Allison complained of muscle pain or myalgia, yet this clinical state, defined by Allison's

subjective complaints, was never verified by a muscle biopsy, so that a diagnosis of myositis, or inflammation

of the muscles, was unsubstantiated.19 (Shanklin Dep. vol. I at 74.) Therefore, Dr. Shanklin's comments

regarding causation of Allison's myalgia have dubious weight.

        Dr. Shanklin also indicated that his theories regarding chronic inflammation and systemic disease are

in their infancy. In response to a question regarding whether chronic inflammation leads to multiple myositis,

he could not confirm that it was established in the literature: "Many papers have small details which are not

in the abstract. But the process is set up. The process is known to work as a matter of making the final

connection, and that work is going on as we speak." (Id. at 78.) As noted supra, Dr. Shanklin testified that

"pathologists generally, as well as myself, are still learning the full implications of [chronic inflammatory

problems]," and to Dr. Shanklin's knowledge, no one had made this connection in peer reviewed literature.

(Id. at 68-71.)

        Dr. Shanklin was also questioned about silicone antibodies, cytokines,20 and direct chemical toxicity,

the mechanisms Shanklin stated led to the development of systemic disease in breast implanted women. (Id.

at 118.) Dr. Shanklin emphatically stated that the mere presence of antibodies does not mean that a person

will get sick and that Allison had not been tested for any specific antibodies to silicone. (Id. at 140, 113.)

When asked if he was aware that "the general consensus of the relevant scientific community has been that


   19
    The theory is that breakdown products from the implant get into muscle tissue causing direct
chemical toxicity. (Shanklin Dep. at 117.)
   20
     Dr. Shanklin's theory is that chronic inflammation sets the stage for systemic disease-the affected
cells release cytokines, which in turn lead to multiple myositis, a diagnosis that was not confirmed in
Allison. (Shanklin Dep. vol. I at 88-89). Cytokines themselves indicate an activation of the immune
mechanism. Because of their short half-life, they are very difficult to measure in humans. Although
cytokines have been measured in some breast implanted women, this testing appears to be in its initial
stages and therefore is not routinely performed at this time. (Id. at 91-93.) Hence, cytokine
measurements were not done on Allison.

                                                     24
there is no antibody produced in response to silicone," Shanklin stated that "[t]he relevant community is just

now beginning to weigh in on the subject." Furthermore, he stated that a group of scientists in Great Britain

that had rejected his findings regarding immune responses were "simply wrong."21 As to cytokines, he stated,

"We are about to break into the dawning era of medicine by cytokine analysis. You are asking for data which

won't be around for ten to fifteen years." (Id. at 96-97.) Regarding direct chemical toxicity, also referred to

as silicone toxicity or siliconosis, Shanklin noted that it was "another mechanism which can be invoked about

which little is known presently,"22 even though he stated Allison had the disease. (Id. at 80.)

         While Dr. Shanklin's theories may be proven in the future, and although he has strong beliefs

regarding silicone related pathology, we find that his testimony is based more on personal opinion than on

scientific knowledge.23 In light of Dr. Shanklin's own admissions, we find that the district court did not abuse

its discretion in finding that his testimony was unreliable,24 was not generally accepted by the scientific

community, and was unsupported by other studies. Allison simply does not prove the reliability of Dr.

Shanklin's testimony by a preponderance of the evidence. Therefore, exclusion of Dr. Shanklin's testimony

was not error.


   21
     See Silicone Gel Breast Implants: The Report of the Independent Review Group (Jill Rogers Ass'n
ed, July 1998) ("Following a careful consideration of the histopathological material provided by Professor
Shanklin, the IRG did not agree with him that any of the changes seen constituted evidence of an immune
response. In particular, neither vasculitis (inflammation of the blood vessels, indicative of immunological
involvement) nor any other histological change suggesting an immune response could be seen in the
tissues examined."). Id. at 19. (Shanklin Dep. vol. II, Ex. 11.)
   22
     Shanklin remarked that he did not know whether Allison has "a supplemental direct chemical toxicity
or not. Nobody has tested her for that, and very little is known from the research angle yet. That question
won't be answered for another five to seven years." (Shanklin Dep. vol. I at 117-18).
   23
     While scientific testimony need not be known to a certainty, Daubert does require that assertions be
derived from "scientific knowledge." "Scientific" means proper grounding in the methods and procedures
of science, or the "scientific method." "Knowledge" is more than subjective belief or unsupported
speculation, but "applies to any body of known facts or to any body of ideas from such facts or accepted
as truths on good grounds." Daubert, 509 U.S. at 589-90, 113 S.Ct. 2786.
   24
     As with Dr. Gershwin, the Court notes that Dr. Shanklin has published many articles in peer
reviewed journals, yet this alone does not substantiate the scientific validity of his premise that Allison's
silicone implants caused systemic disease.

                                                      25
4.        Testimony of Dr. Sam Schatten

          Dr. Schatten proposed to testify that the implants exacerbated Allison's fibromyalgia and Sjogren's

syndrome, resulting in her fatigue. He would state that "there is a small subset of women with breast implants

who become afflicted with rheumatological disease." (Pl.'s Resp. Defs.' Mot. Exclude Causation Test. at

206.) Additionally, he would testify that "there was a general consensus in the medical community with

which he was familiar that breast implants caused disease in 'a percent of patients who have systemic

rheumatic diseases.' " (Id.) Schatten recanted his former opinion, that he did not believe that Allison's breast

implants were a source of her medical problems, which he formed when Allison consulted him shortly after

the explantation surgery.

          Schatten's revised opinion was made five years after the explantation surgery, on the basis of Allison's

medical record and laboratory results and without benefit of a follow-up examination and after being

approached by Allison's attorney. On the basis of information supplied by the attorney regarding the

explantation surgery, the lowered ANA lab reports, and reported improvements in Allison's fibromyalgia and

fatigue, Dr. Schatten stated that there was a possibility/probability25 that "[Allison's] breast implants have

played a role [in her symptomatic improvements], period." Schatten Dep. at 75. Allison contends that

Schatten relied on information he gained by treating her, case reports and peer reviewed literature, as well

as the information supplied by her lawyer. The district court rejected Schatten's testimony on the basis that

Schatten's testimony was (1) inadmissible under Georgia law because he could testify only to a probability

rather than a possibility of causation; (2) his testimony failed a Daubert analysis because it was tainted by

reliance on unreliable sources; and (3) his conclusions were made in preparation for litigation.

          Allison argues that the district court erred by excluding Dr. Schatten's testimony based upon its

erroneous application of Georgia law at this stage of the proceedings and its erroneous finding that the



     25
     In Schatten's deposition, he made approximately nine statements regarding the mere possibility of
causation and exacerbation countered by one "probability" statement in response to a leading question by
Allison's counsel.

                                                        26
testimony would be inadmissible under Georgia law. Because this action is based on diversity, Georgia

substantive standards of law must apply. Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed.

1188 (1938). Proffered expert testimony must meet the legal as well as the substantive issues of the case.

See In re Breast Implant Litig., 11 F.Supp.2d 1217, 1226 (D.Colo.1998) (factoring in Colorado's standard

of proof of "reasonable probability" in requiring a relative risk ratio above 2.0 for epidemiological causation);

Daubert, 43 F.3d at 1320 (on remand) (considering substantive tort requirements under California law in

assessment of whether expert evidence met Daubert 's "fit" or helpfulness prong). The rule in Georgia is

        [i]n cases that involve issues of causation which, by the nature of the situation, can be resolved solely
        by expert medical evidence standing alone, ... the evidence must naturally be based at least on
        reasonable probability. "It appears to be well settled that medical testimony as to the possibility of
        a causal relation between a given [negligent act] and the subsequent [injuries alleged to have been
        caused by the negligence] is not sufficient, standing alone, to establish such relation."

Maurer v. Chyatte, 173 Ga.App. 343, 326 S.E.2d 543, 545 (1985) (citations omitted). Allison correctly states

that the standard of proof in a civil case is preponderance of the evidence and that "reasonable medical

probability" is the functional equivalent of preponderance of the evidence. O.C.G.A. § 24-1-1; 24-4-3. Also,

a plaintiff may present medical as well as non-medical evidence to show causation. Estate of Patterson v.

Fulton-DeKalb Hosp. Auth., 233 Ga.App. 706, 505 S.E.2d 232, 236 (1998). That breast implants can and

did cause systemic disease in Allison is not a natural inference that a juror could make through human

experience. McDaniel v. Employers Mut. Liab. Ins. Co., 104 Ga.App. 340, 121 S.E.2d 801, 804 (1961).

Thus, medical expert testimony was essential to prove causation in this case. Compare Georgia Cas. & Sur.

Co. v. Jernigan, 166 Ga.App. 872, 305 S.E.2d 611, 616-17 (1983) (refusing to strike expert's "possibility"

opinion in its entirety because it was offered in conjunction with other non-expert evidence authorizing a

finding of the requisite causal connection in the case).

         Allison's causation evidence, however, consisted of testimony by three medical experts, two of which

were already excluded in the court's opinion. Therefore, Schatten was more than a "piece of the puzzle." As

the sole remaining causation expert, it was not error for the district court to consider Georgia's rule requiring



                                                       27
statement of his opinion to a reasonable degree of medical or scientific certainty (or by a preponderance of

the evidence).26 Failure to meet this burden means that the sole causation expert's opinion would not assist

the trier of fact under Rule 702 because his degree of certainty would not be sufficient to establish probable

cause and would thus be irrelevant.

        Although Allison additionally argues that the court erred by applying summary judgment standards

to exclude Dr. Schatten's testimony, we find this argument irrelevant considering the fact that no other

causation experts remained.27 Dr. Schatten's possibility testimony is not only excludable under Georgia law,

but also falls short of the standards for proving medical causation under Daubert because of its lack of "fit."

Consequently, the court did not abuse its discretion by excluding Dr. Schatten's testimony which was based

on mere possibility of causation.

        Additionally, the court found other independent grounds for excluding Dr. Schatten's opinions. The

district court determined that Dr. Schatten's opinions were based on unreliable methodology. Dr. Schatten

admitted that he had never tested his theory that implants exacerbate Sjogren's syndrome and that the

scientific literature does not support his theory. (Schatten Dep. vol. I at 94-95; II at 103-04.) He also

admitted that his exacerbation theory had never been peer reviewed and that the scientific literature, except

for case reports, does not support a relationship of any kind between breast implants and Sjogren's syndrome

or fibromyalgia. (Id. vol. I at 92; II at 29, 34.) Because the untested theories of Allison's experts are not

generally accepted in the scientific community, they obviously have a high potential rate of error.

        Finally, the court did not abuse its discretion by finding that Dr. Schatten's opinion was prepared in

preparation for litigation. While Allison argues that Schatten's revised opinion was based on his examination,


   26
     Again, because local claims have been abandoned, supra n. 17, the Court does not entertain an
outcome premised on the possibility of partial allowance of Shanklin's testimony as it related to claims of
local injury. Nevertheless, Schatten's testimony is excludable on two other grounds, as demonstrated
infra.
   27
     In Hall, 947 F.Supp. at 1398 n. 28, the court pointed out the distinctions of an admissibility inquiry
under Rule 702 that considers a "more likely than not" state law standard and a sufficiency determination
for summary judgment.

                                                      28
diagnosis and treatment of her supplemented by information developed since her last visit, it was within the

district court's purview to determine that such an about face in Schatten's opinion occurred because the

opinion was developed in preparation for litigation. Also, his reversal in opinion occurred without benefit

of a follow-up examination.

        The mere coincidence of temporality of the dropping ANAs and Allison's subjective reports of

decreased fatigue after explantation are questionable bases for Dr. Schatten to reverse his prior opinion that

was grounded on two clinical visits with his patient. See In re Breast Implant Litig., 11 F.Supp.2d at 1232

(citing a string of cases finding that temporality is not evidence of causation); In re Paoli, 35 F.3d at 762

(finding self reports of symptoms in patients preparing for litigation unreliable when not verified by other

means). While courts frequently find that expert testimony such as Dr. Schatten was planning to render is

acceptable, even though it is solicited for litigation and well rewarded, we agree that the court did not abuse

its discretion in scrutinizing the reversal of Schatten's former opinion and the grounds upon which it was

reversed. We therefore find that it was within the district court's discretion to have excluded Dr. Schatten's

testimony for any one of the three reasons it offered.

        Courts have found that an abuse of discretion occurs when under Daubert the admissibility bar is too

high. Ruiz-Troche v. Pepsi Cola., 161 F.3d 77, 85 (1st Cir.1998). Defendants naturally favor strict

admissibility standards, while plaintiffs argue for more liberal standards:

        Trial judges must exercise sound discretion as gatekeepers of expert testimony under Daubert.
        [Defendant], however, would elevate them to the role of St. Peter at the gates of heaven, performing
        a searching inquiry into the depth of an expert witness's soul—separating the saved from the damned.
        Such an inquiry would inexorably lead to evaluating witness credibility and weight of the evidence,
        the ageless role of the jury.

McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1045 (2nd Cir.1995). Striking the appropriate balance may

sometimes be a difficult task. The Daubert remand court stated that the gatekeeping task was particularly

daunting when the dispute, as in this case, "concerns matters at the very cutting edge of scientific research,

where fact meets theory and certainty dissolves into probability." Daubert, 43 F.3d at 1316. Despite the



                                                      29
difficulty of this case, we find that the district court suitably exercised its discretion in excluding these

experts; it found multiple grounds for their exclusion, and on each point its rationale was based on a careful

evaluation of the record in light of the Daubert standards working in conjunction with other Federal Rules

of Evidence. There was no error.

D.        Summary Judgment on Remaining Negligence Claims

          Finally, the district court did not err by granting summary judgment on the remaining negligence

claims based on failure to warn and disease causation. As mentioned, supra, Georgia's ten year statute of

repose created an exception for these claims. Because the court found Allison's causation testimony

inadmissible, and such testimony was essential to maintaining the negligence claims, Allison was unable to

assert a prima facie case. Therefore, summary judgment was proper.28

          While other courts, such as Hall and In re Breast Implant Cases, 942 F.Supp. 958 (E.D.N.Y.1996)

postponed motions for summary judgment for their own reasons, we see no need for postponement in this

case. As Daubert recognized,

          [s]cientific conclusions are subject to perpetual revision. Law, on the other hand, must resolve
          disputes finally and quickly. The scientific project is advanced by broad and wide-ranging
          consideration of a multitude of hypotheses, for those that are incorrect will eventually be shown to
          be so, and that in itself is an advance. Conjectures that are probably wrong are of little use, however,
          in the project of reaching a quick, final, and binding legal judgment—often of great
          consequence—about a particular set of events in the past. We recognize that, in practice, a
          gatekeeping role for the judge, no matter how flexible, inevitably on occasion will prevent the jury
          from learning of authentic insights and innovations. That, nevertheless, is the balance that is struck
          by Rules of Evidence designed not for the exhaustive search for cosmic understanding but for the
          particularized resolution of legal disputes.

509 U.S. at 597, 113 S.Ct. 2786. While we acknowledge that the debate regarding systemic disease and

silicone products may be ongoing for years to come, we concur with the district court that final summary

judgment is appropriate at this time and with these experts.

                                                 IV. Conclusion



     28
   As discussed supra in note 17, the Court will not consider whether it was error to grant final
summary judgment on potential local injury claims because Allison abandoned those claims.

                                                        30
          We AFFIRM the district court's ruling for summary judgment for 3M/McGhan on the strict

liability/failure to warn and fraud/misrepresentation claims. After careful but deferential review, we AFFIRM

the district court's Daubert rulings excluding Allison's causation experts, finding that Allison has failed to

show that the decision is manifestly erroneous. Because the court properly excluded the expert causation

testimony, we AFFIRM its grant of final summary judgment to 3M/McGhan on the remaining negligence

claims.




                                                     31